DeLaney, Deputy Attorney General,
You have requested an opinion as to whether a motorman’s assistant, sometimes called a “snapper” or “brakeman”, could be considered as an apprentice under the Act of April 29, 1937, P. L. 551, as amended by the Act of June 24,1939, P. L. 867. The amendment of 1939, supra, has no application to the question involved and for the purposes of this discussion may be ignored.
Section 1 of the Act of April 29, 1937, P. L. 551, 52 PS §1401, provides as follows:
“That from and after the first day of April, one thousand nine hundred and thirty-eight, no person shall be employed or engaged as a miner in any bituminous coal mine in this Commonwealth, except as hereinafter provided for, *377without first having obtained a certificate of competency and qualification from a miners’ examining board appointed under this act: Provided, however, That any miner holding such certificate may have one person working with him and under his direction as an apprentice for the purpose of learning the business of mining. For the purposes of this act, the term ‘miner’ shall mean all underground workers in bituminous eoal mines, except as hereinafter provided.”
Paragraph 2 of section 5 of the Act of April 29, 1937, P. L. 551, 52 PS §1405, provides as follows:
“All persons possessing certificates of qualification issued by the Commonwealth of Pennsylvania entitling them to act as mine foreman, assistant mine foreman or fire boss shall be eligible to engage at any time as miners in bituminous mines of this State. Supervisory and technically trained employes of the operator, whose work contributes only indirectly to mine operations, shall not be required to possess a miner’s certificate.”
Section 6 of the Act of April 29,1937, P. L. 551, 52 PS §1406, provides as follows:
“No person shall, after the first day of April, one thousand nine hundred and thirty-eight, engage as a miner, other than as an apprentice, in any bituminous coal mine in this Commonwealth without first having obtained a certificate of competency and qualification as provided for in this act, except as hereinbefore stated; nor shall any person, firm or corporation, or his or its agent, employ as a miner, other than as an apprentice, any person who does not hold such certificate, except as aforesaid. Any person, firm or corporation violating any of the provisions of this act, shall, upon conviction in a summary proceeding, be sentenced to pay a fine of not less than twenty-five dollars and costs nor more than one hundred dollars and costs, and, in default of the payment of such fine and costs, be imprisoned in the county jail for a period of ten days.”
*378Section 1 of the Act of 1937, supra, designates that the term “miner” shall mean all underground workers in bituminous coal mines with certain exceptions set forth in section 5 of the act as follows:
“. . . mine foreman, assistant mine foreman or fire boss. . . . Supervisory and technically trained employes.
However, in this opinion we are not concerned with said exceptions. Inasmuch as an underground motorman is not within the excepted class, he must be classified as a “miner”.
The same section provides that any miner holding such certificate may have one person working with him and under his direction as an apprentice for the purpose of learning the business of mining. Since a motorman is classed as a miner, he is entitled to have a person working with him as an apprentice, there being no distinction drawn by the legislature between the apprentice of a miner removing coal from a pillar, or other working place, and a miner operating a motor.
A motorman’s assistant working as an apprentice may not be in sight of the motorman at all times, but the act of the legislature does not so require; it merely requires that the work of an apprentice be done under the direction of the miner. To work under the direction of another does not require one to be in the sight of the other at all times. If such were the case, an apprentice would not be able to leave his chamber, or other working place, for a prop without being accompanied by the miner; furthermore, if the legislature intended that an apprentice should at all times be within the sight of the miner it could have so provided in the statute.
We are, therefore, of the opinion and you are accordingly advised that a motorman’s assistant, who, in fact, is working with, and entirely and solely under the direction and control of, a miner holding a certificate of competency and qualification may be an apprentice within the provisions of the Act of April 29, 1937, P. L. 551, 52 PS §1401, et seq.